Exhibit 10.5 to 2010 10-Q

ASSIGNMENT AND RECHARACTERIZATION AGREEMENT

THIS ASSIGNMENT AND RECHARACTERIZATION AGREEMENT dated as of June 30, 2010 (as
amended, modified, extended, supplemented, restated and/or replaced from time to
time, this “Agreement”) is by and among CONVERGYS CORPORATION, an Ohio
corporation (regarding the transactions evidenced by the Existing Operative
Agreements, the “Existing Lessee”); the various parties listed on the signature
pages hereto as existing guarantors (regarding the transactions evidenced by the
Existing Operative Agreements, individually, an “Existing Guarantor” and
collectively, the “Existing Guarantors”); WACHOVIA DEVELOPMENT CORPORATION, a
North Carolina corporation (regarding the transactions evidenced by the Existing
Operative Agreements, the “Existing Lessor”); the various financial institutions
and other institutional investors listed on the signature pages hereto as
existing credit note purchasers (regarding the transactions evidenced by the
Existing Operative Agreements, individually, an “Existing Credit Note Purchaser”
and collectively, the “Existing Credit Note Purchasers”); the various banks and
other lending institutions listed on the signature pages hereto as existing
mortgage lenders (regarding the transactions evidenced by the Existing Operative
Agreements, individually, an “Existing Mortgage Lender” and collectively, the
“Existing Mortgage Lenders” and together with the Existing Credit Note
Purchasers, individually, an “Existing Debt Provider” and collectively, the
“Existing Debt Providers”); WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as successor-by-merger to Wachovia Bank, National
Association, as the existing agent for the Existing Primary Financing Parties
and respecting the Existing Security Documents, as the existing agent for the
Existing Secured Parties (regarding the transactions evidenced by the Existing
Operative Agreements, the “Existing Agent”); CONVERGYS CORPORATION, an Ohio
corporation (together with its successors and permitted assigns, the “Lessee”);
the various entities listed on the signature pages hereto as guarantors
(together with their respective successors and permitted assigns, individually,
a “Guarantor” and collectively, the “Guarantors”); WACHOVIA DEVELOPMENT
CORPORATION, a North Carolina corporation (together with its successors and
permitted assigns, the “Lessor”); the various banks and other lending
institutions listed on the signature pages hereto as credit lenders (together
with their respective successors and permitted assigns, individually, a “Credit
Lender” and collectively, the “Credit Lenders”); the various banks and other
lending institutions listed on the signature pages hereto as mortgage lenders
(together with their respective successors and permitted assigns, individually,
a “Mortgage Lender” and collectively, the “Mortgage Lenders” and together with
the Credit Lenders, individually, a “Lender” and collectively, the “Lenders”);
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as the
agent for the Primary Financing Parties and respecting the Security Documents,
as the agent for the Secured Parties (in such capacity, together with its
successors and permitted assigns, the “Agent”).

WITNESSETH:

WHEREAS, various of the parties to this Agreement are parties to the Existing
Participation Agreement, certain other Existing Operative Agreements, the
Participation Agreement or certain other Operative Agreements;

WHEREAS, the Existing Debt Providers have funded the Existing Loans and the
Existing Lessor has funded the Existing Lessor Advance, each in accordance with
the Existing Operative Agreements;

WHEREAS, subject to the terms of this Agreement, the Existing Debt Providers
have been requested to assign their entire right, title and interest in the
Existing Loans and the Existing Operative Agreements to the Lenders, and the
Lenders desire to accept such assignments;



--------------------------------------------------------------------------------

WHEREAS, subject to the terms of this Agreement, the Existing Lessor has been
requested to assign its entire right, title and interest in the Existing
Operative Agreements to the Lessor, and the Lessor desires to accept such
assignment;

WHEREAS, certain parties to this Agreement desire to amend and restate certain
of the Existing Operative Agreements pursuant to the Operative Agreements in
order to, among other things, reallocate the outstanding amounts among Credit
Loans, Mortgage Loans and the Lessor Advance; and

WHEREAS, the relevant parties to this Agreement have agreed to modifications to
the Existing Operative Agreements and such other changes that are necessary to
accomplish the transaction as contemplated herein on the terms and conditions
set forth herein and in the other Operative Agreements.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the parties
hereto agree as follows:

AGREEMENT:

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meaning given to such terms in Appendix A to the Participation
Agreement and the rules of usage set forth therein shall apply herein. The
following terms shall have the meanings as described below:

“Agent” shall have the meaning provided for such term in the first paragraph of
this Agreement.

“Assigned Lessor Facility” shall have the meaning provided therefor in
Section 3(b) of this Agreement.

“Assigned Loan Facility” shall have the meaning provided therefor in
Section 3(a) of this Agreement.

“Assigning Parties” shall mean the Existing Debt Providers and the Existing
Lessor.

“Code” shall mean the Internal Revenue Code of 1986 together with rules and
regulations promulgated thereunder, as amended from time to time, or any
successor statute thereto.

“Closing Date” shall mean June 30, 2010; provided, the conditions precedent for
closing pursuant to the Operative Agreements shall have been satisfied or
waived.

“Continuing Obligations” shall have the meaning provided for such term in
Section 6.

“Credit Lender” shall have the meaning provided for such term in the first
paragraph of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Existing Agent” shall have the meaning provided for such term in the first
paragraph of this Agreement.

 

2



--------------------------------------------------------------------------------

“Existing Credit Loans” shall mean the loans provided by the Existing Credit
Note Purchasers as evidenced by the Existing Credit Notes.

“Existing Credit Note Purchaser” shall have the meaning provided for such term
in the first paragraph of this Agreement.

“Existing Credit Note” shall have the meaning provided for the term “Credit
Note” in Appendix A to the Existing Participation Agreement.

“Existing Debt Provider” shall have the meaning provided for such term in the
first paragraph of this Agreement.

“Existing Financing Parties” shall have the meaning provided for the term
“Financing Parties” in Appendix A to the Existing Participation Agreement.

“Existing Guarantor” shall have the meaning provided for such term in the first
paragraph of this Agreement.

“Existing Lessee” shall have the meaning provided for such term in the first
paragraph of this Agreement.

“Existing Lessor” shall have the meaning provided for such term in the first
paragraph of this Agreement.

“Existing Lessor Advance” shall have the meaning provided for the term “Lessor
Advance” in Appendix A to the Existing Participation Agreement.

“Existing Lessor Lien” shall have the meaning provided for the term “Lessor
Lien” in Appendix A to the Existing Participation Agreement.

“Existing Loans” shall mean the Existing Credit Loans and the Existing Mortgage
Loans.

“Existing Mortgage Lender” shall have the meaning provided for such term in the
first paragraph of this Agreement.

“Existing Mortgage Loans” shall mean the loans provided by the Existing Mortgage
Lenders as evidenced by the Existing Mortgage Notes.

“Existing Mortgage Note” shall have the meaning provided for the term “Mortgage
Note” in Appendix A to the Existing Participation Agreement.

“Existing Mortgage Note Loan Agreement” shall have the meaning provided for the
term “Mortgage Note Loan Agreement” in Appendix A to the Existing Participation
Agreement.

“Existing Note Purchase Agreement” shall have the meaning provided for the term
“Note Purchase Agreement” in Appendix A to the Existing Participation Agreement.

“Existing Notes” shall mean, collectively, the Existing Mortgage Notes and the
Existing Credit Notes.

 

3



--------------------------------------------------------------------------------

“Existing Operative Agreements” shall have the meaning provided for the term
“Operative Agreements” in Appendix A to the Existing Participation Agreement.

“Existing Participation Agreement” shall mean that certain Participation
Agreement dated as of June 30, 2003 (as amended, modified, extended,
supplemented, restated and/or replaced prior to the date hereof) by and among
the Existing Lessee, the Existing Guarantors, the Existing Lessor, the Existing
Debt Providers and the Existing Agent.

“Existing Primary Financing Parties” shall have the meaning provided for the
term “Primary Financing Parties” in Appendix A to the Existing Participation
Agreement.

“Existing Secured Parties” shall have the meaning provided for the term “Secured
Parties” in Appendix A to the Existing Participation Agreement.

“Existing Security Documents” shall have the meaning provided for the term
“Security Documents” in Appendix A to the Existing Participation Agreement.

“Existing Security Filings” shall mean, collectively, the documents filed with
various governmental filing offices in connection with the Existing Security
Documents.

“Guarantor” shall have the meaning provided for such term in the first paragraph
of this Agreement.

“Lender” shall have the meaning provided for such term in the first paragraph of
this Agreement.

“Lessee” shall have the meaning provided for such term in the first paragraph of
this Agreement.

“Lessor” shall have the meaning provided for such term in the first paragraph of
this Agreement.

“Mortgage Lender” shall have the meaning provided for such term in the first
paragraph of this Agreement.

“Operative Agreements” shall have the meaning provided for the term “Operative
Agreements” in Appendix A to the Participation Agreement.

“Participation Agreement” shall mean the Amended and Restated Participation
Agreement dated as of June 30, 2010 by and among the Lessee, the Guarantors, the
Lessor, the Lenders and the Agent.

“Post-Assignment Transaction Parties” shall mean the Lessee, the Guarantors, the
Lessor, the Credit Lenders, the Mortgage Lenders and the Agent.

“Post-Assignment Financing Parties” shall have the meaning provided for the term
“Financing Parties” in Appendix A to the Participation Agreement.

“Retention of Interest” shall have the meaning provided in Section 4 of this
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

4



--------------------------------------------------------------------------------

2. Payment by the Lenders, the Lessor and the Existing Lessee; Delivery of
Existing Notes. The parties to this Agreement hereby agree as follows:

(a) Payment by the Lenders, the Lessor and the Existing Lessee. On the Closing
Date (subject to the satisfaction or waiver of the conditions precedent pursuant
to the Participation Agreement), the Lenders and the Lessor shall pay by wire
transfer (no later than 12:00 noon (Charlotte, NC time)) to the Agent (and the
Agent shall be deemed to hold such amounts as the Existing Agent) the amounts
for payment by such parties in Schedule 1 Part A and the Existing Lessee shall
pay to the Existing Agent the amounts for payment in Schedule 1 Part B, and all
such amounts shall be used to pay the entire amount owing to (i) the Existing
Debt Providers regarding their respective rights and obligations in the Existing
Notes, with the full amount for payment being described in Schedule 1 Part C and
(ii) the Existing Lessor regarding its rights and obligations in the Existing
Lessor Advances, with the full amount for payment being described in
Schedule 1 Part C. On the Closing Date, and subject to the receipt by the
Existing Agent of the amounts referenced in the prior sentence from the Lenders,
the Lessee and the Existing Lessee, the Existing Agent (no later than 2:00 p.m.
(Charlotte, NC time)) shall pay by wire transfer the amounts set forth in
Schedule 1 Part C to the Existing Debt Providers and the Existing Lessor.

(b) Assignment of Existing Notes. Prior to the Closing Date, each applicable
Existing Credit Note Purchaser shall deliver to Chapman and Cutler LLP
(“Chapman”) the original of its respective Existing Credit Note (or if lost, a
lost note affidavit in form and substance reasonably satisfactory to the Agent).
Such delivery is hereby agreed to be subject to an irrevocable escrow
instruction (notwithstanding any subsequent instruction to the contrary, unless
agreed to in writing by the Agent, Chapman and each applicable Existing Credit
Note Purchaser) providing that (x) each such Existing Credit Note or affidavit,
as applicable, shall be delivered by Chapman to the Agent promptly after the
Closing Date on the sole condition that the applicable Existing Credit Note
Purchaser has received payment of the amounts set forth in Schedule 1 Part C and
(y) Chapman shall provide to the Agent or its counsel when so requested prior to
the Closing Date a copy of each such Existing Credit Note or affidavit, as
applicable. Each such Existing Credit Note or affidavit, as applicable, may be
marked as assigned pursuant to this Agreement but shall not be marked as paid,
terminated, cancelled or with any other similar marking. The Existing Credit
Note Purchasers hereby agree to promptly notify Chapman and the Agent upon
receipt of the applicable amounts set forth in Schedule 1 Part C.

Prior to the Closing Date, each applicable Existing Mortgage Lender shall
deliver to the Agent the original of its respective Existing Mortgage Note (or
if lost, a lost note affidavit in form and substance reasonably satisfactory to
the Agent). Such delivery is hereby agreed to be subject to an irrevocable
escrow instruction (notwithstanding any subsequent instruction to the contrary,
unless agreed to in writing by the Agent and the Existing Mortgage Lender)
providing that (x) each such Existing Mortgage Note or affidavit, as applicable,
shall be retained by the Agent promptly after the Closing Date on the sole
condition that the applicable Existing Mortgage Lender has received payment of
the amounts set forth in Schedule 1 Part C and (y) the Agent may provide to its
counsel prior to the Closing Date a copy of each such Existing Mortgage Note or
affidavit, as applicable. Each such Existing Mortgage Note or affidavit, as
applicable, may be marked as assigned pursuant to this Agreement but shall not
be marked as paid, terminated, cancelled or with any other similar marking. The
Existing Mortgage Lenders hereby agree to promptly notify the Agent upon receipt
of the applicable amounts set forth in Schedule 1 Part C.

 

5



--------------------------------------------------------------------------------

3. Terms of Assignment of Existing Notes and Existing Lessor Advances; Wire
Transfers; Transfer and Assignment Complies with the Operative Agreements. The
parties to this Agreement hereby agree as follows:

(a) Assignment of Existing Notes. Subject to the terms of this Agreement and
provided that each Existing Debt Provider has received its applicable amounts
set forth in Schedule 1 Part C (including without limitation the payments of
interest, fees, breakage, make-whole amounts and other amounts referenced
therein), the Existing Debt Providers hereby irrevocably sell, assign, transfer
and otherwise convey to the Lenders (as a group) without recourse to any of the
Existing Debt Providers, and the Lenders (as a group) hereby irrevocably
purchase and assume from the Existing Debt Providers without recourse to any of
the Existing Debt Providers, as of the Closing Date, all of the Existing Debt
Providers’ rights and obligations under the Existing Operative Agreements
(except for the rights of the Existing Debt Providers regarding the Continuing
Obligations due to any of the Existing Debt Providers which shall be retained by
each applicable Existing Debt Provider) (the “Assigned Loan Facility”). For
clarification, the Assigned Loan Facility shall include, without limitation, the
outstanding principal amount of the Existing Loans; provided, the interest,
fees, breakage, make-whole amounts and other amounts payable to the Existing
Debt Providers referenced in Schedule 1 Part C are for the account of each
Existing Debt Provider, as applicable, and are not part of the Assigned Loan
Facility.

(b) Assignment of Existing Lessor Advance. Subject to the terms of this
Agreement and provided that the Existing Lessor has received its applicable
amounts set forth in Schedule 1 Part C (including without limitation the
payments of Lessor Yield, fees, breakage, make-whole amounts and other amounts
referenced therein), the Existing Lessor hereby irrevocably sells, assigns,
transfers and otherwise conveys to the Lessor without recourse to the Existing
Lessor, and the Lessor hereby irrevocably purchases and assumes from the
Existing Lessor without recourse to the Existing Lessor, as of the Closing Date,
all of the Existing Lessor’s rights and obligations under the Existing Operative
Agreements (except for the rights of the Existing Lessor regarding the
Continuing Obligations due to the Existing Lessor which shall be retained by the
Existing Lessor) (the “Assigned Lessor Facility”). For clarification, the
Assigned Lessor Facility shall include, without limitation, the outstanding
principal amount of the Existing Lessor Advance; provided, the Lessor Yield,
fees, breakage, make-whole amounts and other amounts payable to the Existing
Lessor referenced in Schedule 1 Part C are for the account of the Existing
Lessor and are not part of the Assigned Lessor Facility.

(c) Consolidation, Substitution and Recharacterization. The Lenders, the Lessor,
the Agent and the Lessee hereby agree that the amounts assigned to the Lenders
pursuant to the foregoing paragraph are hereby consolidated, substituted and, to
the extent necessary, recharacterized from Existing Mortgage Loans to Existing
Credit Loans, such that the assigned indebtedness will result in Credit Notes
and Mortgage Notes in the principal amounts set forth in Schedule 2.

(d) Assigning Party Representations and Warranties. Each Assigning Party (but
excluding the Existing Lessor with respect to subsection (iii) below) represents
and warrants that (i) the Assigning Party (A) is legally authorized to enter
into this Agreement; (B) is not in current violation of any of its obligations
under any of the Existing Operative Agreements; (C) has no knowledge of any
Default or Event of Default (as such terms are defined in Appendix A to the
Existing Participation Agreement) which has occurred and is continuing; (D) is
the lawful owner of its right, title and interest assigned pursuant to this
Agreement (including but not limited to its Existing Note or Existing Lessor
Advance, as applicable) with the full right to transfer the same;

 

6



--------------------------------------------------------------------------------

and (E) has an outstanding principal amount equal to the amount assigned as
referenced on Schedule 1 Part C; (ii) the interest being assigned by the
Assigning Party hereunder is free and clear of any and all claims and
encumbrances whatsoever; and (iii) attached hereto as Schedule 3 is a copy of
the Existing Note of each Existing Debt Provider, as applicable, the original
with to which is the only note held by or on behalf of such Existing Debt
Provider with respect to the indebtedness described in the Existing Note.

Additionally, each Existing Credit Note Purchaser represents and warrants that
neither the applicable Existing Credit Note Purchaser nor anyone acting on its
behalf has (i) offered, transferred, pledged, sold or otherwise disposed of any
Existing Credit Note, any interest in any Existing Credit Note or any other
similar security to any person in any manner, (ii) solicited any offer to buy or
accepted a transfer, pledge or other disposition of any Existing Credit Note,
any interest in any Existing Credit Note or any other similar security from any
person in any manner, (iii) otherwise approached or negotiated with respect to
any Existing Credit Note, any interest in any Existing Credit Note or any other
similar security with any person in any manner, (iv) made any general
solicitation by means of general advertising or in any other manner, or
(v) taken any other action, which (in the case of any of the acts described in
clauses (i) through (v) hereof) would constitute a distribution of any Existing
Credit Note under the Securities Act, or would render the disposition of any
Existing Credit Note a violation of Section 5 of the Securities Act or any state
securities laws, or would require registration or qualification of any Existing
Credit Note pursuant to the Securities Act or any state securities laws.

Other than as set forth in the prior paragraph of this Section 3(d), each
Assigning Party (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Existing Operative Agreements or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Existing Operative Agreements or any other instrument or document
furnished pursuant thereto; and (ii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any obligor
or the performance by any obligor of any of their respective obligations under
the Existing Operative Agreements or any other instrument or document furnished
pursuant hereto or thereto. Following the execution of this Agreement, a copy of
this Agreement will be delivered to the Existing Agent for acceptance by the
Existing Agent pursuant to the applicable provisions of the Existing Operative
Agreements; such Agreement shall be effective as of the Closing Date; provided,
the Existing Agent has received payment of the amounts described in
Schedule 1 Part C.

(e) Representations and Warranties of the Lenders and the Lessor. Each of the
Lenders and the Lessor (i) represents and warrants that it is legally authorized
to enter into this Agreement; (ii) confirms that it has received copies of the
Existing Operative Agreements and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; and (iii) agrees that it will, independently and without
reliance upon any of the Assigning Parties or the Existing Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Existing Operative Agreements or any other instrument or document furnished
pursuant hereto or thereto.

Additionally, each Lender represents and warrants that:

(i) such Lender is a “qualified institutional buyer” as that term is defined in
Rule 144A (“Rule 144A”) under the Securities Act because (A) such Lender owned
and/or invested on a discretionary basis $100,000,000 in securities (other than
the

 

7



--------------------------------------------------------------------------------

excluded securities referred to below) as of the end of such Lender’s most
recent fiscal year (such amount being calculated in accordance with Rule 144A)
[Such Lender must own and/or invest on a discretionary basis at least
$100,000,000 in securities unless such Lender is a dealer, and, in that case,
such Lender must own and/or invest on a discretionary basis at least $10,000,000
in securities.] and (B) such Lender (1) is a national bank or a banking
institution organized under the laws of any State, U.S. territory or the
District of Columbia, the business of which is substantially confined to banking
and is supervised by the State or territorial banking commission or similar
official or is a foreign bank or equivalent institution and (2) has an audited
net worth of at least $25,000,000 as demonstrated in its latest annual financial
statements as of a date not more than 16 months preceding the date of sale and
assignment (pursuant to the terms of this Agreement) of the Existing Credit
Notes in the case of a U.S. bank, and not more than 18 months preceding such
date of sale and assignment (pursuant to the terms of this Agreement) for a
foreign bank or equivalent institution;

(ii) Such Lender is aware that the sale and assignment to it (pursuant to the
terms of this Agreement) of its interest in the Existing Credit Notes is being
made in reliance on Rule 144A. Such Lender is acquiring its interest in the
Existing Credit Notes for its own account and understands that such Existing
Credit Notes may be resold, pledged or transferred only (A) to a person
reasonably believed to be a qualified institutional buyer that purchases for its
own account or for the account of a qualified institutional buyer to whom notice
is given that the resale, pledge or transfer is being made in reliance on
Rule 144A, or (B) pursuant to another exemption from registration under the
Securities Act;

(iii) Such Lender has been furnished with all information regarding the Existing
Credit Notes and payments thereon and the Existing Operative Agreements that it
has requested;

(iv) Such Lender understands that it may not sell or otherwise transfer any
portion of its interest in the Existing Credit Notes except in compliance with
the provisions of the Existing Note Purchase Agreement (including without
limitation Sections 2, 6 and 13 thereof), which provisions it has carefully
reviewed, and that the Existing Credit Notes will bear legends substantially in
the form of Exhibit 1 to the Existing Note Purchase Agreement;

(v) Neither such Lender nor anyone acting on its behalf has (A) offered,
pledged, sold, disposed of or otherwise transferred any Existing Credit Note,
any interest in any Existing Credit Note or any other similar security to any
person in any manner, (B) solicited any offer to buy or accept a pledge,
disposition or other transfer of any Existing Credit Note, any interest in any
Existing Credit Note or any other similar security from any person in any
manner, (C) otherwise approached or negotiated with respect to any Existing
Credit Note, any interest in any Existing Credit Note or any other similar
security with any person in any manner, (D) made any general solicitation by
means of general advertising or in any other manner, or (E) taken any other
action, that (in the case of any of the acts described in clauses (A) through
(E) above) would constitute a distribution of any Existing Credit Note under the
Securities Act, would render the disposition of any Existing Credit Note a
violation of Section 5 of the Securities Act or any state securities law or
would require registration or qualification of any Existing Credit Note pursuant
thereto. Such Lender will not act, nor has it authorized or will it authorize
any person to act, in any manner set forth in the foregoing sentence with
respect to any Existing Credit Note;

 

8



--------------------------------------------------------------------------------

(vi) The term “securities” as used herein does not include (A) securities of
issuers that are affiliated with such Lender, (B) securities that are part of an
unsold allotment to or subscription by such Lender, if such Lender is a dealer,
(C) bank deposit notes and certificates of deposit, (D) loan participations,
(E) repurchase agreements, (F) securities owned but subject to a repurchase
agreement and (G) currency, interest rate and commodity swaps. For purposes of
determining the aggregate amount of securities owned and/or invested on a
discretionary basis by such Lender, such Lender did not include any of the
securities referred to in this paragraph;

(vii) For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by such Lender, such Lender used the
cost of such securities to such Lender, unless such Lender reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published, in which case the securities were valued at market. Further,
in determining such aggregate amount, such Lender may have included securities
owned by subsidiaries of such Lender, but only if such subsidiaries are
consolidated with such Lender in its financial statements prepared in accordance
with generally accepted accounting principles and if the investments of such
subsidiaries are managed under such Lender’s direction. However, such securities
were not included if such Lender is a majority-owned, consolidated subsidiary of
another enterprise and such Lender is not itself a reporting company under the
Securities Exchange Act of 1934;

(viii) Such Lender acknowledges that it is familiar with Rule 144A and
understands that the Existing Credit Note Purchasers are relying and will
continue to rely on the statements made herein because one or more sales to such
Lender may be in reliance on Rule 144A;

(ix) Such Lender is purchasing its interest in the Existing Credit Notes
(pursuant to the terms of this Agreement) only for such Lender’s own account;

(x) Such Lender will notify each of the Existing Credit Note Purchasers of any
changes in the information and conclusions in Sections 3(e)(vi)-(ix) as of the
effective date of the assignment of the Existing Credit Notes pursuant to this
Agreement. Until such notice is given, such Lender’s purchase of its interest in
the Existing Credit Notes will constitute a reaffirmation of the representations
and warranties set forth in Sections 3(e)(vi)-(ix) as of the date of such
purchase. In addition, such Lender agrees that it will furnish to the Existing
Credit Note Purchasers any updated annual financial statements that become
available on or before the date of such purchase, promptly after they become
available; and

(xi) Either (A) such Lender is not an “employee benefit plan” subject to ERISA
or a “plan” described by Section 4975(e)(1) of the Code, or any entity deemed to
hold plan assets of the foregoing by reason of a plan’s investment in such
entity (each, a “Plan”) or (B) the statement regarding the source of funds used
in such Lender’s acquisition of its interest in the Existing Credit Notes set
forth on the legend to the form of Existing Credit Notes, which is attached as
Exhibit 1 to the Note Purchase Agreement, is true and correct with respect to
such Lender.

 

9



--------------------------------------------------------------------------------

(f) Wire Transfers. Wire transfers of amounts under this Agreement shall be sent
pursuant to the wire transfer instructions set forth in Schedule 4; provided,
notwithstanding any references to wire transfers between Wells Fargo Bank,
National Association and itself or any of its Affiliates, any such transfer may
be effected pursuant to intra-bank accounting entries or as such entities shall
otherwise reasonably determine.

(g) Transfer and Assignment Complies with the Operative Agreements. The parties
to this Agreement (i) acknowledge and agree that the transfer and assignment of
the Existing Notes contemplated hereby comply in all respects with the
provisions of the Existing Operative Agreements, including without limitation
Section 13 of the Existing Note Purchase Agreement and the relevant provisions
of the Existing Mortgage Note Loan Agreement and (ii) hereby waive the
requirement to deliver any certificates, opinions or other documents otherwise
required pursuant to any of the Existing Operative Agreements in connection with
the purchase and sale of any interest in any Existing Note, including without
limitation the certificates and opinions required in connection with the
purchase and sale of any interest in any Existing Credit Note otherwise required
pursuant to Section 13 of the Existing Note Purchase Agreement.

4. Retention of Interest in the Property by the Lessor. From and after the
Closing Date and concurrent with the effectiveness of the assignment
transactions contemplated pursuant to Section 3 of this Agreement, the
Post-Assignment Transaction Parties, the Existing Lessor and the Existing Agent
acknowledge that Wachovia Development Corporation, in its capacity as the
Lessor, shall retain all right, title and interest in and to the Property
previously held by Wachovia Development Corporation, in its capacity as the
Existing Lessor, for all purposes pursuant to the Operative Agreements, in all
cases free and clear of Existing Lessor Liens, including without limitation the
ownership, ground lease interest and all other right, title and interest in and
to the real property, personal property, improvements, fixtures, and tangible
and intangible property of the Existing Lessor (the “Retention of Interest”).
Subject to the last sentence of this Section 4, the Existing Lessor shall
promptly cause to be taken, executed, notarized, authorized, acknowledged,
consented, and delivered, as applicable, all such further acts, conveyances,
documents, instruments and assurances to evidence the Retention of Interest and
to otherwise effectuate the intent and purpose of this Agreement. All acts,
conveyances, documents, instruments, assurances and other matters undertaken or
performed pursuant to or in connection with this Section 4 shall be at the sole
cost and expense of the Lessee, whether with respect to matters contemplated by
this Agreement, the Existing Operative Agreements, the Operative Agreements or
otherwise.

5. Renewal and Modification of Existing Security Filings and Existing Security
Documents. Except as otherwise contemplated under the Operative Agreements but
in all cases subject to the last sentence of this Section 5, all applicable
parties to this Agreement hereby agree to (and hereby, as applicable, direct the
Existing Agent and the Existing Lessor to), and all applicable parties to this
Agreement (including without limitation the Existing Agent and the Existing
Lessor) each agree to, promptly cause to be taken, executed, notarized,
authorized, acknowledged, consented, and delivered, as applicable, all such
further acts, conveyances, documents, instruments and assurances to complete the
assignment and assumption transactions contemplated by this Agreement and the
renewal and modification of the Existing Security Filings and the Existing
Security Documents in connection with the Operative Agreements and to otherwise
effectuate the intent and purpose of this Agreement. All acts, conveyances,
documents, instruments, assurances and other matters undertaken or performed
pursuant to or in connection with this Section 5 shall be at the sole cost and
expense of the Lessee, whether with respect to matters contemplated by this
Agreement, the Existing Operative Agreements, the Operative Agreements or
otherwise.

 

10



--------------------------------------------------------------------------------

6. Amendment and Restatement of Existing Operative Agreements; Continuing
Obligations. The Post-Assignment Transaction Parties agree that the applicable
Existing Operative Agreements shall automatically be amended and restated
pursuant to the applicable Operative Agreements as of the Closing Date and
concurrent with the effectiveness of the assignment transactions contemplated
pursuant to Section 3 of this Agreement. Notwithstanding the foregoing, (a) the
Existing Lessee and the Existing Guarantors shall continue to be bound by the
terms of the Existing Operative Agreements and the obligations thereunder which
are expressly contemplated to continue subsequent to the assignment of the
Existing Credit Notes, the Existing Mortgage Loans and each Existing Lessor
Advance, including without limitation obligations pursuant to Section 11 of the
Existing Participation Agreement (all such obligations may be referred to
herein, collectively, as the “Continuing Obligations”) and (b) the beneficiaries
of the Continuing Obligations shall continue to retain the benefit of the
Continuing Obligations; provided, the Continuing Obligations shall no longer be
secured pursuant to the Existing Security Documents.

7. Resignation of Existing Agent and Existing Lessor. The Post-Assignment
Transaction Parties hereby agree that after the Existing Agent and the Existing
Lessor complete their respective obligations under this Agreement, then the
Existing Agent and the Existing Lessor shall be deemed to have resigned their
respective capacities as “Existing Agent” and as “Existing Lessor”, as
applicable, pursuant to the Existing Operative Agreements, and the
Post-Assignment Transaction Parties hereby agree that such resignation shall be
immediately effective notwithstanding any further or additional requirement in
the Existing Operative Agreements to the contrary; provided, notwithstanding the
foregoing and to the extent necessary to enforce any of the Continuing
Obligations, the Post-Assignment Transaction Parties hereby agree that Wells
Fargo Bank, National Association shall act as the Existing Agent and that
Wachovia Development Corporation shall act as the Existing Lessor.

8. Continued Effectiveness of Operative Agreements. The Post-Assignment
Transaction Parties hereby agree that all of the terms and conditions of the
Operative Agreements are hereby ratified and affirmed and shall remain in full
force and effect.

9. Direction to Existing Agent and Existing Lessor. Each of the Existing Agent
and the Existing Lessor is hereby directed to enter into this Agreement and such
other documents necessary to effectuate the intent of this Agreement.

10. Miscellaneous.

(a) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(b) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original and
it shall not be necessary in making proof of this Agreement to produce or
account for more than one such counterpart. Delivery of an executed counterpart
by telecopy shall be as effective as delivery of a manually executed counterpart
hereto and shall constitute a representation that an original executed
counterpart will be provided.

(c) Headings. The headings of the various articles and sections of this
Agreement are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof. Unless otherwise stated,
references to Sections made in this Agreement shall be interpreted as references
to the applicable Section herein.

 

11



--------------------------------------------------------------------------------

(d) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW), EXCEPT TO THE
EXTENT THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED ARE REQUIRED TO
APPLY.

(e) JURISDICTION, VENUE AND WAIVER OF JURY TRIAL. THE PROVISIONS OF THE
PARTICIPATION AGREEMENT RELATING TO ACTIONS AND PROCEEDINGS ARE HEREBY
INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS AND SHALL APPLY TO THIS
AGREEMENT AND ALL PARTIES HERETO.

(f) Further Assurances. The provisions of the Participation Agreement relating
to further assurances are hereby incorporated by reference herein, mutatis
mutandis and shall apply to this Agreement and all parties hereto.

(g) Agreement. This Agreement shall not be terminated, amended, supplemented,
waived, modified or discharged except by an instrument in writing executed by
the party against which enforcement is sought.

(h) Costs and Expenses. In connection with the preparation, execution, delivery
and performance of this Agreement, the Lessee agrees to pay all reasonable costs
and out-of-pocket expenses of (i) the Existing Financing Parties and (ii) the
Post-Assignment Financing Parties, including without limitation in the case of
the foregoing (i) and (ii) the reasonable fees and expenses of Moore & Van
Allen, PLLC, Chapman and Cutler LLP, and Holland & Knight LLP.

[remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

CONVERGYS CORPORATION, as the Existing
Lessee and the Lessee

By:

 

 

Name:

 

 

Title:

 

 

 

[signature pages continue]

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

CONVERGYS CUSTOMER MANAGEMENT
GROUP INC., as an Existing Guarantor and as a
Guarantor

By:

 

 

Name:

 

 

Title:

 

 

 

[signature pages continue]

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

CONVERGYS INFORMATION MANAGEMENT
GROUP INC., as an Existing Guarantor and as a
Guarantor

By:

 

 

Name:

 

 

Title:

 

 

 

[signature pages continue]

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

WACHOVIA DEVELOPMENT CORPORATION, as the Existing Lessor and the Lessor

By:

 

 

Name:

 

 

Title:

 

 

 

[signature pages continue]

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE COMPANY, as an Existing Credit Note Purchaser

By:

 

 

Name:

 

 

Title:

 

 

 

[signature pages continue]

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

WESTPORT INSURANCE CORPORATION

(f/k/a Employers Reinsurance Corporation,

as an Existing Credit Note Purchaser

By:

 

 

Name:

 

 

Title:

 

 

 

[signature pages continue]

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

GENWORTH LIFE INSURANCE COMPANY

(f/k/a General Electric Capital Assurance Company),

as an Existing Credit Note Purchaser

By:

 

 

Name:

 

 

Title:

 

 

[signature pages continue]

 

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

(successor-by-merger to Wachovia Bank, National

Association), as an Existing Mortgage Lender

By:

 

 

Name:

 

 

Title:

 

 

[signature pages continue]

 

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

(successor-by-merger to Wachovia Bank, National

Association), as the Existing Agent

By:

 

 

Name:

 

 

Title:

 

 

[signature pages continue]

 

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

CONVERGYS CMG UTAH, INC., as a Guarantor By:  

 

Name:  

 

Title:  

 

Encore Receivable Management, Inc., as a Guarantor By:  

 

Name:  

 

Title:  

 

INTERVOICE, INC., as a Guarantor By:  

 

Name:  

 

Title:  

 

CONVERGYS GOVERNMENT SOLUTIONS LLC, as a Guarantor By:  

 

Name:  

 

Title:  

 

[signature pages continue]

 

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Credit Lender By:  

 

Name:  

 

Title:  

 

[signature pages continue]

 

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

BNP PARIBAS LEASING CORPORATION, as a
Credit Lender and as a Mortgage Lender By:  

 

Name:  

 

Title:  

 

[signature pages continue]

 

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Mortgage Lender

By:  

 

Name:  

 

Title:  

 

[signature pages continue]

 

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Agent

By:  

 

Name:  

 

Title:  

 

[signature pages end]

 

Assignment and Recharacterization Agreement

Convergys Corporation



--------------------------------------------------------------------------------

SCHEDULE 1

 

Part A:     Assignment Amounts to be Paid by Lenders and Lessor pursuant to
Section 2(a) of the Assignment and Recharacterization Agreement

 

Party

   Assignment Amount to be Paid

The Bank of Nova Scotia, as a Credit Lender

   $ 15,000,000

BNP Paribas Leasing Corporation, as a Credit Lender

   $ 14,000,000

Wells Fargo Bank, National Association, as a Mortgage Lender

   $ 16,100,000

BNP Paribas Leasing Corporation, as a Mortgage Lender

   $ 6,000,000

Wachovia Development Corporation, as the Lessor

   $ 3,900,000



--------------------------------------------------------------------------------

Part B:     Amounts Owed by the Existing Lessee to Existing Debt Providers and
Existing Lessor pursuant to Section 2(a) of the Assignment and
Recharacterization Agreement

 

Existing Debt Providers

   Loan Interest    Fees/Breakage/Make-Whole
Amount/Other    Total

Metropolitan Life Insurance Company, as a Credit Note Purchaser

   $ 135,666.67    $ 0    $ 135,666.67

Westport Insurance Corporation (f/k/a Employers Reinsurance Corporation), as a
Credit Note Purchaser

   $ 25,437.50    $ 0    $ 25,437.50

Genworth Life Insurance Company (f/k/a General Electric Capital Assurance
Company), as a Credit Note Purchaser

   $ 25,437.50    $ 0    $ 25,437.50

Wells Fargo Bank, National Association (successor-by-merger to Wachovia Bank,
National Association, as a Mortgage Lender

   $ 8,969.37    $ 0    $ 8,969.37

 

Existing Lessor

   Lessor Yield    Fees/Breakage/Make-Whole
Amount/Other    Total

Wachovia Development Corporation

   $ 5,734.51    $ 0    $ 5,734.51



--------------------------------------------------------------------------------

Part C:     Assigned Loan Facility Owed to Existing Debt Providers and Assigned
Lessor Facility Owed to Existing Lessor

Assigned Loan Facility

 

Existing Debt Providers

   Loan Principal    Interest    Fees/Breakage/
Make-Whole
Amount/Other    Total

Metropolitan Life Insurance Company

   $ 32,727,272.72    $ 135,666.67    $ 0    $ 32,862,939.39

Westport Insurance Corporation (f/k/a Employers Reinsurance Corporation)

   $ 6,136,363.64    $ 25,437.50    $ 0    $ 6,161,801.11

Genworth Life Insurance Company (f/k/a General Electric Capital Assurance
Company)

   $ 6,136,363.64    $ 25,437.50    $ 0    $ 6,161,801.11

Wells Fargo Bank, National Association (successor-by-merger to Wachovia Bank,
National Association, as a Mortgage Lender

   $ 6,100,000.00    $ 8,969.37    $ 0    $ 6,108,969.37

The Loan Principal amounts reflected above in this Part C for each of the
Existing Credit Note Purchasers are the principal balances of the Existing
Credit Loans due and owing after a prepayment (in the amounts set forth below)
by the Existing Lessee of the Existing Credit Loans on the Closing Date:

 

Metropolitan Life Insurance Company

   $ 7,272,727.28

Westport Insurance Company

   $ 1,363,636.36

Genworth Life Insurance Company

   $ 1,363,636.36

Assigned Lessor Facility

 

Existing Lessor

   Lessor Advance    Lessor Yield    Fees/Breakage/
Make-Whole
Amount/Other    Total

Wachovia Development Corporation

   $ 3,900,000.00    $ 5,734.51    $ 0    $ 3,905,734.51



--------------------------------------------------------------------------------

SCHEDULE 2

Amounts Owed to the Lenders and the Lessor after Assignment and Assumption of
Existing Notes and Existing Lessor Advances and after Recharacterization
pursuant to Section 3(d) of the Assignment and Recharacterization Agreement

 

Credit Lenders

   Credit Loan  Principal
Amount

The Bank of Nova Scotia

   $ 15,000,000

BNP Paribas Leasing Corporation

   $ 14,000,000

Mortgage Lenders

   Mortgage Loan  Principal
Amount

Wells Fargo Bank, National Association

   $ 16,100,000

BNP Paribas Leasing Corporation

   $ 6,000,000

Lessor

   Lessor Advance

Wachovia Development Corporation

   $ 3,900,000



--------------------------------------------------------------------------------

SCHEDULE 3

Copies of Existing Notes



--------------------------------------------------------------------------------

SCHEDULE 4

Wire Transfer Instructions

 

Part A:

   Payments from the Lenders and the Lessor of amounts pursuant to
Schedule 1 Part A    Wells Fargo Bank, National Association – Wire Instructions
  

Wells Fargo Bank, National Association

  

ABA Routing #: 053000219

  

Account No.: 5000000044443

  

Account Name: Convergys Corp.

  

Attention: Jessica Heflin-Knop

Part B:    Payments from the Existing Lessee of amounts from Schedule 1 Part B
   Wells Fargo Bank, National Association – Wire Instructions:   

Wells Fargo Bank, National Association

  

ABA Routing #: 053000219

  

Account No.: 5000000044443

  

Account Name: Convergys Corp.

  

Attention: Jessica Heflin-Knop

Part C:    Payments from Wells Fargo Bank, National Association to the Existing
Debt Providers and the Existing Lessor    Metropolitan Life Insurance Company –
Wire Instructions:   

Bank Name: JPMorgan Chase Bank

  

ABA Routing #: 021-000-021

  

Account No.: 002-2-410591

  

Account Name: Metropolitan Life Insurance Company

  

Ref: Convergys Synthetic Lease



--------------------------------------------------------------------------------

  

Westport Insurance Corporation (f/k/a Employers Reinsurance Corporation – Wire
Instructions):

  

Chase Bank

  

One Chase Manhattan Plaza

  

New York, New York 10081

  

ABA No. 021-000-021

  

Account: Bond Interest

  

Account No. 9009002859

  

FFC Acct Name: ERC Total Return PP (TRPP) and Account #G10185

  

Reference: Convergys Corporation

  

Genworth Life Insurance Company – Wire Instructions:

  

The Bank of New York

  

ABA #021000018

  

A/C # IOC564

  

A/C Name: Redemptions Suspense

  

FFC GLIC 127459 REF PPN 92977@AB0

  

Wells Fargo Bank, National Association – Payment Instructions:

  

Payment to be made pursuant to intra-bank accounting entries or as such entities
shall otherwise reasonably determine

  

Wachovia Development Corporation – Payment Instructions:

  

Payment to be made pursuant to intra-bank accounting entries or as such entities
shall otherwise reasonably determine